DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear how adjacent positions can be in a direction in which the detector is displaced.  The detector can rotate around the rotation surface in all directions of a plane.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orimo et al. (US 4338279 A).
	Regarding claim 1, Orimo teaches an automatic analyzing apparatus with a main body (25) (Fig. 3-5, Col. 7 Lines 16-17) A detection device comprising: a support base with a disc-shaped rotating cuvette feed mechanism (35) that rotates in the horizontal plane (Fig 4-5, Col. 7 Lines 34-36 & 44-47) that has a rotation surface rotatable in a plane; with cuvettes (40) (Fig. 4-5, Col. 7 Lines 44-48) a detector that is provided on said rotation surface and is displaced with rotation of said rotation surface; with sample delivery/cuvette feed mechanism (37) and reagent delivery mechanism (38) (Fig. 5 & 7, Col. 7 Lines 39-40 & Col. 10 Lines 15-16) a first supply port and a second supply port that are provided above said rotation surface; and a photo detector (55) (Fig. 8, Col. 8 Line 46) and an optical measurer that measures optical characteristics of a first supply material and a second supply material supplied from said first supply port and said second supply port to said detector.  
	Regarding claim 2, Orimo teaches the sample delivery mechanism (37) and reagent delivery mechanism (38) are held by the right hand portion of the main body (25) (Fig. 5, Col. 7 Lines 38-40).                                                     
	Regarding claim 3, Orimo teaches sample vessels (39) in the sample liquid feed mechanism (34) for the sample delivery mechanism (37) (Fig. 5 & 7, Col. 7 Lines 39-47) and reagent delivering pumps and bottles for the reagent delivery mechanism (38) (Col. 7 Lines 41-43 & Col. 11 Lines 41-43).
	Regarding claim 4, Orimo teaches that the sample carriers (39) are detachable (Col. 7 Line 58) and reagent bottles (79) for the reagent delivery pump are removable (Fig. 13, Col. 11 Lines 41-43 & 60-61).
	Regarding claim 5, Orimo teaches sample delivery/cuvette feed mechanism (37) and reagent delivery mechanism (38) and cuvettes (40) (Fig. 5 & 7, Col. 7 Lines 39-48 & Col. 10 Lines 15-16), and a photo detector (55) and cuvettes (Fig. 8, Col. 8 Line 46).
	Regarding claim 6, Orimo teaches sample delivery/cuvette feed mechanism (37) and reagent delivery mechanism (38) adjacent to one another on the right hand portion of the main body (25) (Fig. 5 & 7, Col. 7 Lines 38-40). 
	Regarding claim 8, Orimo teaches a sample delivery pump for delivering a given amount of sample and a reagent delivery pump for delivering a given amount of reagent (Abstract).
Regarding claim 9, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of supplying a specimen and a reagent. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).  Orimo teaches a sample delivery/cuvette feed mechanism (37) and reagent delivery mechanism (38) (Fig. 5 & 7, Col. 7 Lines 39-40 & Col. 10 Lines 15-16).
	Regarding claim 10, Orimo teaches a waste liquid container (30) for storing waste liquid from cuvette (40) (Fig. 4, Col. 8 Lines 30-33).
Regarding claim 11, Orimo teaches a waste liquid container (30) below the cuvette feed mechanism (35) (Fig. 4 & 28-30, Col. 9 Lines 32-42 & Col. 17 Lines 40-43).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of supplying liquids. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).	 Orimo teaches a liquid sample and reagent (Col. 15 Lines 22-23).
	Regarding claim 13, Orimo sample delivery/cuvette feed mechanism (37) and reagent delivery mechanism (38) that deliver samples and reagents to cuvettes (40) (Fig. 5 & 7, Col. 7 Lines 39-48 & Col. 10 Lines 15-16), and cuvette (40) contents are discharged into a waste liquid container (30) (Col. 9 Lines 40-42).
	Regarding claim 14, Orimo teaches tips of the sample delivery/cuvette feed mechanism (37) and reagent delivery mechanism (38) less wide than a cuvette (40) (Fig. 5) and a cuvette (40) is less wide than the waste liquid container (30) (Fig. 29) while a cuvette (40) itself is of variable widths (Fig. 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orimo in view of Gotz et al. (US 20080304082 A1).
	Regarding claim 7, Orimo teaches the detection device of claim 1 as described above, but does not appear to explicitly disclose wherein said optical measurer is provided above said rotation surface.
	However, Gotz teaches photo detectors 13.1, 13.2, and 13.3 that receive light from above an interface 6 (Fig. 8, Par. 102) where 6 is the interface of a liquid (Fig. 5, Par. 75).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection device of Orimo to include the optical sensor system as described above based on the teachings of Gotz because such an optical sensor system which allows for rapid detection of interfaces (Par. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796